 
Exhibit 10.3
 

FIRST AMENDMENT
TO
ENERGY PARTNERS, LTD.
2006 LONG TERM STOCK INCENTIVE PLAN
 
The Energy Partners, Ltd. 2006 Long Term Stock Incentive Plan is hereby amended
as follows:
 
Subsection (l) of Section 9 is amended by adding the following at the end
thereof:
 
“In the case of any Award that is treated as “deferred compensation” subject to
Section 409A of the Code, notwithstanding any provision in an Award Agreement to
the contrary, (i) in the case of any payment under the Award that is to be made
upon a termination of employment or other service, (x) such termination of
employment or other service will be deemed to occur upon the Participant’s
“separation from service” with the employer (within the meaning of Section 409A
of the Code and the regulations thereunder), and (y) if the Participant is on
the date of his or her “separation from service” a “specified employee” (within
the meaning of Section 409A of the Code and the regulations thereunder and as
determined by the Company in accordance with said Section 409A), then with
regard to any payment that is required to be delayed pursuant to Section
409A(a)(2)(B) of the Code, such payment shall not be made prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service,” or (B) the date of the Participant’s
death (the “Delay Period”); and, upon the expiration of the Delay Period, all
payments delayed pursuant hereto (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
to the Participant in a lump sum, and any remaining payments due under the Award
shall be paid in accordance with the normal payment dates specified for them,
and (ii) in the case of any payment under the Award that is to be made upon a
Change of Control, for this purpose Change of Control shall mean a transaction
or event that constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code and the regulations
thereunder.”
 


 
Dated: November 13, 2008

 
ENERGY PARTNERS, LTD.
 
 
By:  /s/ John H. Peper        
        John H. Peper
        Executive Vice President, General
        Counsel and Corporate Secretary



 
 
 
 
